DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on September 19, 2019. Claims 1-9 are amended; claim 10 is canceled; and claims 1-9 are pending and examined below.

Specification
 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites the limitation "the reproduction" in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young (U.S. 2005/0024342).
With regard to claim 1, Young teaches a vehicle (2) (Figs. 1-2; [abstract] operation of a motor vehicle) comprising: 
 	a chassis (4) which is supported on wheels (6, 8) such that it can be driven in a direction of travel (5) (Figs. 1-2; [abstract] operation of a motor vehicle; [0041] Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system) for carrying a driver ([0040] driver’s seat 56; [0048] This may be provided for motor vehicle applications, since an operator, e.g., the vehicle driver, receives a confirmation of his/her input in this manner, without having to look at the display; [0061]), 
 	a steering element (16) for the driver to specify the direction of travel (6) (Figs. 1 and 2, a steering wheel 2 (and 12) is positioned below an instrument panel; [0052] 2, 12 steering wheel),
 	a reproduction element (48) which is arranged in the field of view of the driver in front of said driver when viewed in the direction of travel ([0030] a display device 4 positioned next to steering wheel 2.  FIG. 2 illustrates an alternative exemplary embodiment of a cockpit 11 of a motor vehicle, in cockpit 11, a steering wheel 12 being positioned below an instrument panel 13. However, departing from the exemplary embodiment illustrated in FIG. 1, a display device 14 is positioned in steering wheel 12; [0031] Display devices 4 and 14 may be designed in accordance with this exemplary embodiment.  Display device 20 has a display 21 arranged as a touch screen on which an actuator layer 22 is positioned), and which is designed to display a menu (50) containing a number of menu elements (52) (Figs. 6-11; [0004] The design of the operating surface can be altered to conform with the selected and/or selectable menu) which are arranged to form a grid (Figs. 8-11), and 
 	an input interface (36) (Figs. 6-11; [0012] the display may include a touch screen.  This means, for example, that user inputs are able to be entered using the display) comprising a pressure plate (40) which is arranged on the steering element (16) ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented) comprising a top side (42) and a bottom side which is situated opposite the top side (42) (Figs. 6-11; [0037] FIGS. 6, 7, 8, 9, 10 and 11 illustrate various masks that are able to be displayed using a display device 40. Display device 40 may be arranged in accordance with display device 20 or 30 or a combination thereof), wherein a number of segments (44) which are arranged to form the grid (46) (Figs. 8-11) and can be detected in a haptic manner are formed on the top side (42) of the pressure plate (40) ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), and wherein a number of the menu elements (52) corresponds to a number of segments (44) (Figs. 7-11; [0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), so that one segment (44), which can be detected in a haptic manner, on the pressure plate (40) is assigned to each menu element (52) of the menu (50) ([0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9; [0043] In addition, using the submask in accordance with FIG. 10, operating elements 82, 83, 84 and 85 are indicated).

With regard to claim 3, the limitations are addressed above and Young teaches wherein segments (44) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced) are depressions (44) embedded in the top side (42) of the pressure plate (40) ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented).

With regard to claim 6, the limitations are addressed above and Young teaches further comprising a sensor (56) ([0003] the actuator outputting a force to the touch-screen input device to provide the user touching the touch-screen surface with a haptic sensation; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation) arranged at the bottom side of the pressure ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented) being set up to transmit a button selection signal (62) to the reproduction element (48) in response to the position of the finger on the top side (42) of the pressure plate (40) ([0044] By touching operating element 44 illustrated in FIG. 6, a mask for operating a telephone is invoked in FIG. 11. In a field 90, it displays selector buttons for a telephone. In addition, using the submask in accordance with FIG. 11, operating elements 92, 93, 94, 95, 96, 97, 98 and 99 are indicated…The selector buttons for a telephone that are indicated in field 90 are arranged as operating elements which may be used to dial a telephone number).

With regard to claim 7, the limitations are addressed above and Young teaches wherein the pressure plate (40) is movably mounted in a direction vertical to the top side (42) and bottom side (Figs. 6-11; [0037] FIGS. 6, 7, 8, 9, 10 and 11 illustrate various masks that are able to be displayed using a display device 40. Display device 40 may be arranged in accordance with display device 20 or 30 or a combination thereof), wherein a pressure button (68) is arranged on the bottom side of the pressure plate to generate a button activation signal (70) with its pressure ([0044] By touching operating element 44 illustrated in FIG. 6, a mask for operating a telephone is invoked in FIG. 11. In a field 90, it displays selector buttons for a telephone. In addition, using the submask in accordance with FIG. 11, operating elements 92, 93, 94, 95, 96, 97, 98 and 99 are indicated…The selector buttons for a telephone that are indicated in field 90 are arranged as operating elements which may be used to dial a telephone number).




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. 2005/0024342) in view of Yokota et al. (U.S. 2015/0009676).
With regard to claim 2, the limitations are addressed above and Young teaches the steering element (16) (Figs. 1 and 2, a steering wheel 2 (and 12) is positioned below an instrument panel; [0052] 2, 12 steering wheel) comprises a handle area (30) (Figs. 1 and 2; [0030] a cockpit 11 of a motor vehicle, in cockpit 11, a steering wheel 12 being positioned below an instrument panel 13), and wherein the pressure plate (40) is arranged in an area (32) on the steering element (16) ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented). However, Young does not specifically teach:
- 	which can be reached with a thumb of the driver if he or she holds the handle element (30) with their other fingers
Yokota teaches a vehicle-mounted equipment operating device [abstract]. Yokota also teaches a device which can be reached with a thumb of the driver if he or she holds the handle element (30) with their other fingers (Figs. 5A-5B; Figs. 15A-15H; Figs. 18A-18C; [0031] The touch sensor 2 detects the contact of the driver's fingers with the steering wheel 4 and the contact positions of the fingers and outputs these pieces of information to the vehicle-mounted equipment operating device 10. The touch sensor 2 is disposed in an area of the steering wheel 4, the area covering at least the display 1, in such a way as to be able to detect the position of a hand with which the driver is holding the steering wheel 4, and also detect the position of a display instructing motion which the driver performs using the thumb or the like of the hand with which the driver is holding the steering wheel 4; [0039] it is assumed that the driver performs the display instructing motion by using the thumb of his or her left or right hand with which the driver is holding the steering wheel 4, and the locus of the thumb at a time when the driver performs the display instructing motion is shown. The driver performs one of the display instructing motion examples, which are shown in FIG. 4, by using the thumb of a hand with which the driver is holding the steering wheel 4). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle taught by Young, to have allowed the user’s hand movements as taught by Yokota, to have achieved an operation screen for a driver of a vehicle-mounted equipment.




	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. 2005/0024342) in view of Oki et al. (U.S. 2007/0273657).
With regard to claim 4, the limitations are addressed above. However, Young does not teach: 
- 	wherein the depressions (44) are substantially executed in the shape of ball segments
Oki teaches an on-vehicle manipulating system that includes a manipulating device having a pair of pushbutton switches [abstract]. Oki also teaches the depressions (44) are substantially executed in the shape of ball segments ([0038] The manipulating device 2 is placed at the center console of a vehicle between the driver’s seat of the vehicle and the passenger's seat thereof. The manipulating device 2 includes a housing 2a of an oval shape, a first pushbutton switch 5a, a second pushbutton switch 5b, a third pushbutton switch 5c, a fourth pushbutton switch 5d and a ball-shape inputting member 6; [0042] When one of the pushbutton switches 5a-5d and the ball-shaped inputting member is operated; [0053]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle taught by Young, to have allowed a ball-shape member as taught by Oki, to have achieved an operation screen for a driver of a vehicle-mounted equipment.



	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. 2005/0024342) in view of Schamp (U.S. 2016/0034771).
With regard to claim 5, the limitations are addressed above. However, Young does not specifically teach: 
- 	wherein the grid (46) is a Cartesian grid
Schamp teaches a structured light pattern projected onto the path of a vehicle [abstract]. Schamp also teaches wherein the grid is a Cartesian grid ([0045] Fig. 37b illustrates a half-tone image of a Cartesian grid of a reference pattern projected onto the roadway and projected straight-line tire paths illustrated in FIG. 37a so as to provide for locating the tire tracks relative to the image from the associated imaging system; [0125] as to provide for projecting onto an associated roadway surface 32' a structured light pattern 16 comprising a Cartesian array of distinct light spots 30; [0136] Each image 24 comprises a Cartesian array 106 of pixels 108 organized as pluralities of rows 110 and columns 112; [0225]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle taught by Young, to have allowed a Cartesian grid taught by Schamp, to have achieved an operation screen for a driver of a vehicle-mounted equipment.




	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. 2005/0024342) in view of Kim et al. (U.S. 2015/0344059).
With regard to claim 8, Young teaches a method to control a menu (50) on a reproduction element (48) of a vehicle (2) (Figs. 1-2; [abstract] operation of a motor vehicle) comprising a chassis (4) which is supported on wheels (6, 8) such that it can be driven in a direction of travel (5) for carrying a driver (Figs. 1-2; [abstract] operation of a motor vehicle; [0041] Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system), a steering element (16) for the driver to specify the direction of travel (6) (Figs. 1 and 2, a steering wheel 2 (and 12) is positioned below an instrument panel; [0052] 2, 12 steering wheel), the reproduction element (48) which is arranged in the field of view of the driver in front of said driver when viewed in the direction of travel ([0030] a display device 4 positioned next to steering wheel 2.  FIG. 2 illustrates an alternative exemplary embodiment of a cockpit 11 of a motor vehicle, in cockpit 11, a steering wheel 12 being positioned below an instrument panel 13. However, departing from the exemplary embodiment illustrated in FIG. 1, a display device 14 is positioned in steering wheel 12; [0031] Display devices 4 and 14 may be designed in accordance with this exemplary embodiment.  Display device 20 has a display 21 arranged as a touch screen on which an actuator layer 22 is positioned), and which is designed to display a menu (50) containing a number of menu elements (52) (Figs. 6-11; [0004] The design of the operating surface can be altered to conform with the selected and/or selectable menu) which are arranged to form a grid (Figs. 8-11), an input interface (36) (Figs. 6-11; [0012] the display may include a touch screen.  This means, for example, that user inputs are able to be entered using the display) comprising a pressure plate (40) which is arranged on the steering element (16) ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented) comprising a top side (42) and a bottom side which is situated opposite the top (Figs. 6-11; [0037] FIGS. 6, 7, 8, 9, 10 and 11 illustrate various masks that are able to be displayed using a display device 40. Display device 40 may be arranged in accordance with display device 20 or 30 or a combination thereof), wherein a number of segments (44) which are arranged to form the grid (46) (Figs. 8-11) and can be detected in a haptic manner are formed on the top side (42) of the pressure plate (40) ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), and wherein the number of the menu elements (52) corresponds to the number of segments (44) (Figs. 7-11; [0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), so that one segment (44), which can be detected in a haptic manner, on the pressure plate (40) is assigned to each menu element (52) of the menu (50) ([0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9; [0043] In addition, using the submask in accordance with FIG. 10, operating elements 82, 83, 84 and 85 are indicated), the method comprising: 
 	receiving a position signal (62) ([0002] when certain points of the functional plane are selected by touching-type contact across the protective plane, at least one confirmation signal is generated for the user's sense of touch (haptic stimulus) that is perceptible at the position of the point of contact in the deformed protective plane; [0031] Display device 20 has a display 21 arranged as a touch screen on which an actuator layer 22 is positioned), 
 	the menu element (52) which is assigned to the segment (44) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced). However, Young does not specifically teach: 
- 	which depends on the position of a finger of a driver on the pressure plate -	highlighting the menu element (52)…and which is at the position of the finger, 
-	triggering a function which is assigned to the highlighted menu element (52) when the pressure plate (40) is activated
Kim teaches an input system for a vehicle and steering wheel to an input system disposed in a steering wheel to improve user convenience ([abstract]; [0002]). Kim also teaches the position of a finger of a driver on the pressure plate ([0008] the processor may be configured to determine whether a finger of a user touches the first button, the display being configured to, based on the processor determining that the finger touched the first button, display an image corresponding to the first four-direction button; [0036] Since the user can find and execute various functions based on motions of a finger, e.g., a thumb, while the user is still driving the vehicle 100, looking ahead, and holding the steering wheel 150 of the vehicle 100, driving safety may be improved; [0052] The touchscreen may sense touch of, for example, a finger of the user using various schemes, e.g., capacitive and resistive schemes, and display an image corresponding to a touch operation or an assigned function); highlighting the menu element (52)…and which is at the position of the finger ([0008] the processor may control the display to highlight the area corresponding to the touch input; [0066] Referring also to FIG. 4, when the image displayed on the display portion 310 is divided into a plurality of areas and touch input of the user is made in one of the areas, a processor 170 may control a display 180 to highlight the area corresponding to the touch input; [0108] A highlight bar 500 may be located over the mute item 530 among a plurality of items displayed in the output area 820, as the up and down buttons 511L and 511R of the first button 110L are operated; [0109] As such, a driver may allow one of the items displayed in the output area 820 to be highlighted by operating the up and down buttons 511L and 511R of the first button 110L while driving, and easily select the highlighted item (e.g., 530) using the second button 110R; [0124] If the user selects a down button 614L on an up/down button 612L formed on the first button 110L, the highlight bar 500 within the output area 820 may move from the music item 618 to the phone item 617 as illustrated in FIG. 6B; [0131] FIG. 6C shows an example in which the highlight bar 500 is located on the call log item 635 to highlight the call log item 635 and thus an image 612R corresponding to the call log item 635 is displayed on the second button 110R), and triggering a function which is assigned to the highlighted menu element (52) when the pressure plate (40) is activated ([0008] the processor may control the display to highlight the area corresponding to the touch input; [0066] Referring also to FIG. 4, when the image displayed on the display portion 310 is divided into a plurality of areas and touch input of the user is made in one of the areas, a processor 170 may control a display 180 to highlight the area corresponding to the touch input; [0108] A highlight bar 500 may be located over the mute item 530 among a plurality of items displayed in the output area 820, as the up and down buttons 511L and 511R of the first button 110L are operated; [0109] As such, a driver may allow one of the items displayed in the output area 820 to be highlighted by operating the up and down buttons 511L and 511R of the first button 110L while driving, and easily select the highlighted item (e.g., 530) using the second button 110R; [0124] If the user selects a down button 614L on an up/down button 612L formed on the first button 110L, the highlight bar 500 within the output area 820 may move from the music item 618 to the phone item 617 as illustrated in FIG. 6B; [0131] FIG. 6C shows an example in which the highlight bar 500 is located on the call log item 635 to highlight the call log item 635 and thus an image 612R corresponding to the call log item 635 is displayed on the second button 110R). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle taught by Young, to have allowed the highlighting of menu elements as taught by Kim, to have achieved an operation screen for a driver of a vehicle-mounted equipment.

(Figs. 1-2; [abstract] operation of a motor vehicle) comprising a chassis (4) which is supported on wheels (6, 8) such that it can be driven in a direction of travel (5) for carrying a driver (Figs. 1-2; [abstract] operation of a motor vehicle; [0041] Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system), a steering element (16) for the driver to specify the direction of travel (6) (Figs. 1 and 2, a steering wheel 2 (and 12) is positioned below an instrument panel; [0052] 2, 12 steering wheel), a reproduction element (48) which is arranged in the field of view of the driver in front of said driver when viewed in the direction of travel ([0030] a display device 4 positioned next to steering wheel 2.  FIG. 2 illustrates an alternative exemplary embodiment of a cockpit 11 of a motor vehicle, in cockpit 11, a steering wheel 12 being positioned below an instrument panel 13. However, departing from the exemplary embodiment illustrated in FIG. 1, a display device 14 is positioned in steering wheel 12; [0031] Display devices 4 and 14 may be designed in accordance with this exemplary embodiment.  Display device 20 has a display 21 arranged as a touch screen on which an actuator layer 22 is positioned), and which is designed to display a menu (50) containing a number of menu elements (52) (Figs. 6-11; [0004] The design of the operating surface can be altered to conform with the selected and/or selectable menu) which are arranged to form a grid (Figs. 8-11), an input interface (36) (Figs. 6-11; [0012] the display may include a touch screen.  This means, for example, that user inputs are able to be entered using the display) comprising a pressure plate (40) which is arranged on the steering element (16) ([0014] the actuator layer may be deformable in response to pressing using a force that exceeds a limiting value. In this manner, pressure-operated switches are able to be implemented) comprising a top side (42) and a bottom side which is situated opposite the top side (42) (Figs. 6-11; [0037] FIGS. 6, 7, 8, 9, 10 and 11 illustrate various masks that are able to be displayed using a display device 40. Display device 40 may be arranged in accordance with display device 20 or 30 or a combination thereof), wherein a number of segments (44) which are arranged to form the grid (46) (Figs. 8-11) and can be detected in a haptic manner are formed on the top side (42) of the pressure plate (40) ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), and wherein the number of the menu elements (52) corresponds to the number of segments (44) (Figs. 7-11; [0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced), so that one segment (44), which can be detected in a haptic manner, on the pressure plate (40) is assigned to each menu element (52) of the menu (50) ([0041] In addition, operating elements 62, 63, 64, 65, 67 and 68 are indicated, which may be touched to invoke submasks. Also indicated are an operating element 66 for displaying a full-frame display and an operating element 69 for starting a route guidance system; [0042] By touching operating element 62 illustrated in FIG. 8, a submask is invoked in accordance with FIG. 9 that indicates the destination in a field 70. Operating elements 72, 73, 74, 75, 76, 77, 78 and 79 are additionally indicated by using the submask in accordance with FIG. 9; [0043] In addition, using the submask in accordance with FIG. 10, operating elements 82, 83, 84 and 85 are indicated), the control device having a processing system ([0035] in a control process) which is configured to: 
 	receiving a position signal (62) ([0002] when certain points of the functional plane are selected by touching-type contact across the protective plane, at least one confirmation signal is generated for the user's sense of touch (haptic stimulus) that is perceptible at the position of the point of contact in the deformed protective plane; [0031] Display device 20 has a display 21 arranged as a touch screen on which an actuator layer 22 is positioned), 
 	the menu element (52) which is assigned to the segment (44) which can be detected in a haptic manner ([0015] the actuator layer may be controllable along the lines of a haptic feedback; [0032] By touching or pressing on actuator layer 32 at the location marked by reference numeral 33, a control signal may be generated which--in the sense of a haptic feedback--leads to the illustrated concave deformation; [0046] a haptic feedback is produced). However, Young does not specifically teach: 
- 	which depends on the position of a finger of a driver on the pressure plate -	highlight the menu element (52)…and which is at the position of the finger, 
-	trigger a function which is assigned to the highlighted menu element (52) when the pressure plate (40) is activated
Kim teaches an input system for a vehicle and steering wheel to an input system disposed in a steering wheel to improve user convenience ([abstract]; [0002]). Kim also teaches the position of a finger of a driver on the pressure plate ([0008] the processor may be configured to determine whether a finger of a user touches the first button, the display being configured to, based on the processor determining that the finger touched the first button, display an image corresponding to the first four-direction button; [0036] Since the user can find and execute various functions based on motions of a finger, e.g., a thumb, while the user is still driving the vehicle 100, looking ahead, and holding the steering wheel 150 of the vehicle 100, driving safety may be improved; [0052] The touchscreen may sense touch of, for example, a finger of the user using various schemes, e.g., capacitive and resistive schemes, and display an image corresponding to a touch operation or an assigned function); highlighting the menu element (52)…and which is at the position of the finger ([0008] the processor may control the display to highlight the area corresponding to the touch input; [0066] Referring also to FIG. 4, when the image displayed on the display portion 310 is divided into a plurality of areas and touch input of the user is made in one of the areas, a processor 170 may control a display 180 to highlight the area corresponding to the touch input; [0108] A highlight bar 500 may be located over the mute item 530 among a plurality of items displayed in the output area 820, as the up and down buttons 511L and 511R of the first button 110L are operated; [0109] As such, a driver may allow one of the items displayed in the output area 820 to be highlighted by operating the up and down buttons 511L and 511R of the first button 110L while driving, and easily select the highlighted item (e.g., 530) using the second button 110R; [0124] If the user selects a down button 614L on an up/down button 612L formed on the first button 110L, the highlight bar 500 within the output area 820 may move from the music item 618 to the phone item 617 as illustrated in FIG. 6B; [0131] FIG. 6C shows an example in which the highlight bar 500 is located on the call log item 635 to highlight the call log item 635 and thus an image 612R corresponding to the call log item 635 is displayed on the second button 110R), and triggering a function which is assigned to the highlighted menu element (52) when the pressure plate (40) is activated ([0008] the processor may control the display to highlight the area corresponding to the touch input; [0066] Referring also to FIG. 4, when the image displayed on the display portion 310 is divided into a plurality of areas and touch input of the user is made in one of the areas, a processor 170 may control a display 180 to highlight the area corresponding to the touch input; [0108] A highlight bar 500 may be located over the mute item 530 among a plurality of items displayed in the output area 820, as the up and down buttons 511L and 511R of the first button 110L are operated; [0109] As such, a driver may allow one of the items displayed in the output area 820 to be highlighted by operating the up and down buttons 511L and 511R of the first button 110L while driving, and easily select the highlighted item (e.g., 530) using the second button 110R; [0124] If the user selects a down button 614L on an up/down button 612L formed on the first button 110L, the highlight bar 500 within the output area 820 may move from the music item 618 to the phone item 617 as illustrated in FIG. 6B; [0131] FIG. 6C shows an example in which the highlight bar 500 is located on the call log item 635 to highlight the call log item 635 and thus an image 612R corresponding to the call log item 635 is displayed on the second button 110R). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171